EXHIBIT 8
                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

LAURIE-JO STRATY, TEXAS ALLIANCE
FOR RETIRED AMERICANS, and
BIGTENT CREATIVE,

                  Plaintiffs,
                                                     Civil Action No. 1:20-cv-1015
vs.
                                                     Related to:
GREG ABBOTT, in his official capacity as             Texas League of United Latin American
Governor of the State of Texas; and RUTH             Citizens v. Abbott, No. 1:20-cv-1006
HUGHS, in her official capacity as Texas
Secretary of State,

                  Defendants.




  DECLARATION OF KEN DEARINGER

       I, Ken Dearinger, according to 28 U.S.C. § 1746, testify that:

       1.     My name is Ken Dearinger. I am a legal adult, competent to testify, and declare the

following facts based on my own personal knowledge.

       2.     I am a resident and registered voter in Harris County, Texas. I am over 65 and a

member of the Texas Alliance for Retired Americans.

       3.

off my mail-in ballot located 10 minutes from my home. This was one of the twelve locations

throughout Harris County, which is home to over four and a half million people.

       4.                                                                                  all of

Harris County. That location is three times as far away from my home, making what would have

been a twenty-minute drive to drop off my mail-in ballot now an hour        .
       5.      Beyond the increased distance from my home, the change from twelve locations in

Harris County to one also concerns me because it will significantly increase the number of people

who must use that single location. I am concerned about having to wait in a significantly longer

line to have to drop off my ballot as well as the increased risk of catching COVID-19 given that

this change will force many more people to congregate in one location.

       6.      I intend to use a drop-off location because I am worried about my ballot arriving

on time and being properly counted given the widespread reports of significant issues with the

United States Postal Service

       7.                                                                                        aises

concerns for me regarding widespread disenfranchisement. I am concerned that the change to a

single location for drop-off will cause some people to not return their mail-in ballots given

concerns regarding significantly longer lines. I am also concerned that some people who

previously intended to drop off their ballots may mail them incorrectly and not place the proper

postage on their ballots or mail them late, resulting in their disenfranchisement. All of these issues

could be avoided by permitting Harris County to continue having multiple mail-in ballot drop off

locations.

               I declare under penalty of perjury that the foregoing is true and correct.



       Executed on _____________.


                                                              ________________________

                                                              Ken Dearinger




                                                -2-
